Dissenting Opinion
White, J.
I find it impossible to concur in the court’s opinion and decision to grant the writ. In my opinion, the *180findings made on April 12, 1967, were final, both in form and in fact. The trial court had then not only decided what his resolution of the controversy was but that decision, in its final form, was then entered of record. That decision gave the defendant an election whether he would abate the nuisance or suffer a money judgment against him in a sum $5,300.00 higher than if he did abate. All that remained for the trial court to do after the entry of April 12, 1967, was to calculate the amount of the money judgment for damages in the light of whether defendant had abated the nuisance within the time already decided and stated. And that is all he did on April 4, 1968, by the entry of judgment against defendant in the sum of $8,000.00, “upon the findings heretofore made by this court on April 12,1967.”
It seems to me that the opinion by the court says the same thing in more colorful language by this paragraph:
“The ‘Type of Findings and Interlocutory Judgment,’ issued by Respondent on April 12, 1967, was merely1 a direction to counsel to decide into which ‘noose’ the Relator would enjoy having his neck inserted.”
The per curiam opinion’s next sentence appears to me to be a non sequitur. I would change it to read thus:
“The flo-eallod ^findings- of April 12, 1967, provided alternative deeisiens, [judgments], one of which, depending upon the subsequent conduct of Relator, would be selected as the final decision [judgment].”
The court is precisely correct in stating that the trial court’s final entry would depend on the conduct of the relator subsequent to the entry of April 12, 1967. The unstated implication is that it would depend on nothing else. Specifically, *181it did not depend on the exercise of any further discretion by the court. It was automatic. The court would do nothing further but to enter the judgment it had already decided to enter, and had recorded by Order Book entry that it would so enter at defendant’s election.
And finally, several decisions of the Indiana Supreme Court and this court are contravened by the statement that “the judgment entered April 4, 1968, constituted the final decision.” (My emphasis.) A judgment cannot constitute a “decision”, as the later word is used in Ind. Acts 1881 (Spec. Sess.), ch. 38, § 422, p. 240, as last amended by Acts 1919, ch. 14, § 1, being also Burns’ Ind. Stat. Ann. § 2-2403, which provides:
“The application for a new trial may be made at any time within thirty [30] days from the time when the verdict or decision is rendered... .”2 Dodge v. Pope (1883), 93 Ind. 480, 484; Wilson v. Vance (1876), 55 Ind. 394, 396; Rosenzweig v. Frazer (1882), 82 Ind. 342, 343; Christy v. Smith (1881), 80 Ind. 573, 577; Jones v. Jones (1883), 91 Ind. 72, 76; H. C. Smith Coal Co. v. Finley (1921), 190 Ind. 481, 487, 131 N.E. 5; Peoples State Bank v. Buchanan (1925), 86 Ind. App. 517, 520, 145 N.E. 898; Carper v. Peter & Burghard Stone Co. (1937), 104 Ind. App. 191, 195, 8 N.E. 2d 1020; Campbell v. O’Neill (1937), 103 Ind. App. 185, 188, 5 N.E. 2d 988; Scott v. Amsler (1938), 105 Ind. App. 131, 135, 13 N.E. 2d 890.
I would, therefore, deny the writ.
Note — Reported in 245 N. E. 2d 169.

. I agree that it was a “direction” to respondent (not to his counsel) to decide which of alternative judgments he preferred, but it was not “merely” that. It was also the court’s final decision which contained that direction.


. Indiana Supreme Court Rule 1-14A, commences: “It shall be deemed a sufficient filing of a motion for a new trial within thirty [30] days following the rendition of a verdict or decision. . . .” The rule alters the provisions of the statute with regard to the method of filing the motion but does not purport to change the period of time, in which the motion may be filed or the event which' marks the commencement of that period.